DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  Claims 18 and 19 refer to “the time period” instead of the first time period. Based on the context of the claims, it appears that “the time period” in claims 18 and 19 intend to refer back to a first time period from claim 1 rather than an unlabeled non-welding time period, but the correction would further improve clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20170032281 (“Hsu”) in view of U.S. Patent Pub. No. 20140021184 (“Daniel”). 
Concerning claim 1, Hsu discloses A welding system (¶ [0011], Fig. 2), comprising: 
a weld monitoring system configured to capture one or more feature characteristics of a welding related operation over a first time period via a user interface or one or more sensors (Fig. 4A-4E, ¶ [0011] (“welding data set associated with at least one weld, wherein the welding data set is generated based at least in part on an output signal from one or more sensors, or from one or more databases, and wherein said one or more sensors are situated to capture one or more attributes of a weld or welding process”)); 
processing circuitry (¶ [0046], ¶ [0079], ¶ [0110]); and 
memory circuitry comprising one or more machine learning models and computer readable instructions (¶ [0046]) which, when executed, cause the processing circuitry to: 
identify one or more unlabeled non-welding time periods (¶[0058] (“unsupervised machine learning algorithms process unlabeled training data”)) based on the one or more feature characteristics, determine, using the one or more machine learning models, whether one or more labels are applicable to the one or more unlabeled non-welding time periods, based on the one or more feature characteristics (¶ [0058] (“unsupervised machine learning algorithms process unlabeled training data , typically for data pre-processing such as data compression, integration, feature identification, cataloging, transformation or for data , and in response to determining that a label of the one or more labels is applicable to an unlabeled non-welding time period of the one or more unlabeled non-welding time periods, associate the label with the unlabeled non-welding time period (¶ [0059] (“Weld production knowledge machine learning algorithms may be used to predict and/or identify predetermined characteristic of said at least one weld, such as, inter alia, weld bead shape, weld penetration, defects and discontinuities in visual, UT, the radiographs, metallurgical and mechanical properties of the weld (and the heat affected zone), weldment distortion, residual stress, etc. ”), ¶[0062], ¶ [0151], ¶ [0057], ¶ [0060-0061]). 

 Hsu does not distinguish between welding and non-welding time periods, to the extent this is not considered disclosure of monitoring and labeling non-welding time periods, Daniel discloses non-welding time periods  and identify one or more unlabeled non-welding time periods based on the one or more feature characteristics (¶ [0005] (“a trigger signal 135 of the welding power source 130 also includes a distance accumulator 136. In accordance with an embodiment, the distance accumulator 136 uses the WFS information and the time information to determine the length of welding wire 115 that has been fed, for example, when an operator is re-loading new welding wire 115 from the CWP 110 through the wire feeder 120 to the welding tool 140, or when the operator is actually welding with the welding tool 140. Therefore, the length of welding wire fed during a cold-inching mode or during a non-welding period using the trigger 141 may constitute characteristics associated with replenishing a CWP 110.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosed machine learning system for processing welding data of Hsu to also identify and process unlabeled non-welding data as taught in Daniel. Since both references teach methods and systems that use machine learning for processing welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Daniel because the processing systems of Hsu could predictably be extended for processing non-welding time periods as well as welding time periods as taught in Daniel. As explained in Daniel a POSITA would be motivated to identify and process non-welding time periods because welding, including use of materials, may be performed during periods identified as non-welding (Daniel ¶ [0005]). It would therefore be desirable to process any non-welding time period in the same fashion as a welding time period once an indication was received that the welding tools were in use.

	
 The system of claim 1, wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to: train the one or more machine learning models using the association between the label and the unlabeled non-welding time period, and training the one or more machine learning models using at least one feature characteristic associated with the unlabeled non-welding time period (Fig. 4c, ¶ [0055-0056], ¶ [0091] (“FIG. 4c illustrates example system architecture 400 c for integration and assembly of two disparate sources of data for machine learning model training. It should be noted that in this particular case, a time-to-distance transformation is used to integrate or correlate the weld x-ray image (spatial dimension based) and the weld process data (time based), so that an (x, y) pair of training example can be extracted from these two disparate data formats for machine learning.”)).   Hsu does not distinguish between welding and non-welding time periods, to the extent this is not considered disclosure of monitoring and labeling non-welding time periods, Daniel discloses non-welding time periods (¶ [0005] (“a trigger signal indicating that a trigger of a welding tool is activated over a non-welding period, a length value of consumable welding wire fed over the non-welding period”), ¶ [0040] (“The production monitoring system 135 of the welding power source 130 also includes a distance accumulator 136. In accordance with an embodiment, the distance accumulator 136 uses the WFS information and the time information to determine the length of welding wire 115 that has been fed, for example, when an operator is re-loading new welding wire 115 from the CWP 110 through the wire feeder 120 to the welding tool 140, or when the operator is actually welding with the welding tool 140. Therefore, the length of welding wire fed during a cold-inching mode or during a non-welding period using the trigger 141 may constitute characteristics associated with replenishing a CWP 110.”)). It would 
Concerning claim 8, Hsu as modified discloses The system of claim 1, wherein the memory circuitry further comprises a regular activity model comprising a model of one or more regular activity patterns, and determining whether the one or more labels are applicable to the one or more unlabeled non-welding time periods further comprises: determining, using the regular activity model and a clustering analysis, whether one or more regular activity labels are applicable to the one or more unlabeled non-welding time periods, based on the one or more feature characteristics (¶ [0058] (“unsupervised machine learning algorithms process unlabeled training data , typically for data pre-processing such as data compression, integration, feature identification, cataloging, transformation or for data clustering and data mining (e.g., Principle Component Analysis or PCA, clustering such as clustering by k-means, hierarchical, conceptual, probability-based and Bayesian). One example .  
Concerning claim 9, Hsu as modified discloses The system of claim 8, wherein the clustering analysis forms a partition tree from the one or more unlabeled non-welding time periods (¶ [0058], ¶[0073] (“In certain aspects, a tree of specific fault classifications can be provided under each system component.”), ¶ [0025]).  
Concerning claim 10, Hsu as modified discloses The system of claim 8, wherein determining whether the one or more labels are applicable to the one or more unlabeled non-welding time periods further comprises: determining, using the clustering analysis, whether an outlier time period of the one or more unlabeled non-welding time periods is so dissimilar from the other one or more unlabeled non-welding time periods or the one or more regular activity patterns that the outlier time period should be labeled as an anomaly (¶ [0058] (“One example of data clustering analysis is to identify batch-to-batch differences in manufacturing. Another example is anomaly detection in weld quality or equipment condition or usage or imminent failure; or welding consumables such as gas, wire, flux, tip, nozzle and liner; or parts being welded; or weld fixture being used.”), ¶ [0060], ¶ [0062]. ¶ [0064] (“the quality .  
Concerning claim 11, Hsu as modified discloses The system of claim 10, wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to: associate a criticality grading to the outlier time period based on a duration of the time period or a degree of dissimilarity (¶ [0087] (“unsupervised learning for hypothesis training, validation and testing; and to provide services such weld quality prediction, maintenance prediction and data mining (for unexpected anomaly detection and alarm).”), ¶ [0118] (“network based machine learning allows analysts to remotely tweak and customize the hypothesis parameters (and/or anomaly threshold) for a specific application without incurring travel cost.”)).  
Concerning claim 12, Hsu as modified discloses The system of claim 11, wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to: issuing an alert or inhibiting an operation in response to determining the outlier time period should be labeled as an anomaly and is associated with a high criticality grading ¶ [0087] (“unsupervised learning for hypothesis training, validation and testing; and to provide services such weld quality prediction, maintenance prediction and data mining (for unexpected anomaly detection and alarm).”), ¶ [0088] (“Web portals at this upper layer 234 c and 234 d may be also provided … for displaying real time weld quality and weld equipment service prediction results and notifications on user interface 238, 300 a, 300 b, 410 a (PC) and 410 b.”)).  
Concerning claim 13, Hsu as modified discloses The system of claim 1, wherein the one or more sensors comprise one or more of a current sensor, a voltage sensor, a resistance sensor, a wire feed speed sensor, a gas flow sensor, a clamping sensor, an NFC interrogator, an RFID interrogator, a Bluetooth interrogator, a barcode reader, a camera, an optical sensor, an infrared sensor, an acoustic sensor, a sound sensor, a microphone, a position sensor, a global positioning system, an accelerometer, an inertial measurement unit, an x-ray sensor, a radiographic sensor, a torque sensor, a non- destructive testing sensor, a temperature sensor, or a humidity sensor (¶ [0071] (“the one or more sensors 236 may be positioned throughout the welding station … The one or more sensors or transducers 236 may include any sensor useful in identifying defects, or measuring attributes/parameters, of a weld in a weldment. Examples of suitable sensors include, without limitation, current/LEM sensor, voltage and power sensors/calorimeter, encoders, photodiodes, cameras, microphones, seam finders, temperature sensors (e.g., positioned inside the welding equipment 210, or on the work piece 206), infrared (IR) detectors, proximity sensors, laser ranging and scanning devices, pressure sensors, inertial sensors, humidity sensors, airflow sensors, inertial measurement unit .  
Concerning claim 14, Hsu as modified discloses The system of claim 1, wherein the one or more feature characteristics comprise one or more operational features, activity specific features, activity labels, pre-activity features, or post-activity features (¶ [0071] (“the one or more sensors 236 may be positioned throughout the welding station (a/k/a weld cell) to measure and collect welding data, which may be used for weld production knowledge purposes. For instance, the one or more sensors may be positioned adjacent the weld and/or operable to capture one or more attributes of a weld (e.g., physical features of the weld) and/or one or more parameters of the weld (e.g., settings used when forming the weld), whether during fabrication of the weld or upon completion of the weld.”), ¶ [0060]).  
Concerning claim 15, Hsu as modified discloses The system of claim 14, wherein the one or more operational features comprise one or more of a shift start time, a shift end time, a unique operator identifier, an operator name, an operator qualification, a filler material property, material preparation information, a material type, a gas type, an operation location, an ambient temperature, or an ambient humidity (¶ [0071] (“the one or more sensors 236 may be positioned throughout the welding station (a/k/a weld cell) to measure and collect welding data, which may be used for weld production knowledge purposes. For instance, the one or more sensors may be positioned adjacent the weld and/or operable to capture one or more attributes of a weld (e.g., physical features of the weld) and/or one or more parameters of the weld (e.g., settings used when forming the weld), whether during fabrication of the weld or upon completion of the weld.”), ¶ [0081], ¶ [0082] (“The welding process system may be configured to automatically scan (or otherwise identify) the work piece 206, or the .  
Concerning claim 16, Hsu as modified discloses, The system of claim 14, wherein the one or more activity specific features comprise one or more of an activity start time, an activity end time, a previous activity, a previous event, a subsequent activity, a subsequent event, an image of the welding-related operation, or an image of an operational environment (¶ [0054] (“Suitable welding information management systems are available from Miller Electric Mfg. Co. For example, Insight Core™ and Insight Centerpoint™ are Internet-based industrial welding information management solutions that collect and report, for example, arc starts, arc-on time, identify missing welds, and quality performance based on amperage and voltage.”), ¶ [0057], ¶ [0077] (“In an example implementation, two cameras may be positioned approximately centered with the eyes of a wearer of the welding headwear to capture high dynamic range images (e.g., 140 dB+) and stereoscopic images (at any suitable frame rate ranging from still photos to video at 30 fps, 100 fps, or higher) of the field of view that a wearer of the welding headwear would have if looking through a lens.”)).  
Concerning claim 17, Hsu as modified discloses The system of claim 14, wherein the one or more pre or post activity features comprise a pre or post activity start time, a pre or post activity end time, a pre or post activity duration, a number of completed welds, an arc time, a number of parts completed, a downtime duration, an operational time, an operation location, an ambient temperature, or an ambient humidity (¶ [0060] (“Weld production knowledge machine learning algorithms may be used to predict and/or identify predetermined characteristic of said welding equipment or welding personnel, such as, … anomaly in welding materials and supplies/input power or fuel/welding conditions/pre-weld and post-weld operations, productivity of weld, pre-weld and post-weld operations such as parts per shift/weld cell cycle time/production yield.”), ¶ [0079] (“he data transmitted by the welding cell 406 and inspection station 408 include metadata with “tags” or supplemental information such as weldment traceability, time and location data attached to the weld process data”), ¶ [0086]).  
Concerning claim 18, Hsu as modified discloses The system of claim 1, Daniel teaches wherein all of the one or more unlabeled non-welding time periods are within the time period (¶ [0005] (“a trigger signal indicating that a trigger of a welding tool is activated over a non-welding period, a length value of consumable welding wire fed over the non-welding period”), ¶ [0040] (“The production monitoring system 135 of the welding power source 130 also includes a distance accumulator 136. In accordance with an embodiment, the distance accumulator 136 uses the WFS information and the time information to determine the length of welding wire 115 that has been fed, for example, when an operator is re-loading new welding wire 115 from the CWP 110 through the wire feeder 120 to the welding tool 140, or when the operator is actually welding with the welding tool 140. Therefore, the length of welding wire fed during a cold-inching mode or during a non-welding period using the trigger 141 may constitute characteristics associated with replenishing a CWP 110.”) As the first welding time period is used in the claim only to refer to any time period over which characteristics of a welding related operation are captured, a person of ordinary skill in the art would understand that the first time period may encompass all non-welding time periods.).It   
Concerning claim 19, Hsu as modified discloses The system of claim 1, wherein at least one of the one or more unlabeled non-welding time periods is outside the time period.  (¶ [0005] (“a trigger signal indicating that a trigger of a welding tool is activated over a non-welding period, a length value of consumable welding wire fed over the non-welding period”), ¶ [0040] (“The production monitoring system 135 of the welding power source 130 also includes a distance accumulator 136. In accordance with an embodiment, the distance accumulator 136 uses the WFS information and the time information to determine the length of welding wire 115 that has been fed, for example, when an operator is re-loading new welding wire 115 from the CWP 110 through the wire feeder 120 to the welding tool 140, or when the operator is actually welding with the welding tool 140. Therefore, the length of welding wire fed during a cold-inching mode or during a non-welding period using the trigger 141 may constitute characteristics 110.”) As the first welding time period is used in the claim only to refer to any time period over which characteristics of a welding related operation are captured, a person of ordinary skill in the art would understand that the first time period may encompass only some non-welding time periods, while other non-welding time periods may exist in a second or third time period.).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosed machine learning system for processing welding data of Hsu to also identify and process unlabeled non-welding data as taught in Daniel. Since both references teach methods and systems that use machine learning for processing welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Daniel because the processing systems of Hsu could predictably be extended for processing non-welding time periods as well as welding time periods as taught in Daniel. As explained in Daniel a POSITA would be motivated to identify and process non-welding time periods because welding, including use of materials, may be performed during periods identified as non-welding (Daniel ¶ [0005]). It would therefore be desirable to process any non-welding time period in the same fashion as a welding time period once an indication was received that the welding tools were in use.
Concerning claim 20, Hsu discloses A method of automatically labeling non-welding time periods of a welding related operation, comprising: 
capturing one or more feature characteristics of the welding related operation over a time period via a user interface or one or more sensors; 
identifying, via processing circuitry, one or more unlabeled non-welding time periods based on the one or more feature characteristics, determining, using one or more machine learning models stored in memory circuitry. whether one or more labels are applicable to the one or more unlabeled non-welding time periods based on the one or more feature characteristics; and 
associating a label of the one or more labels with an unlabeled non-welding time period of the one or more unlabeled non-welding time periods in response to determining that the label is applicable to the unlabeled non-welding time period.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Daniel and further in view of P. Sassi, P. Tripicchio and C. A. Avizzano, "A Smart Monitoring System for Automatic Welding Defect Detection," Feb. 7, 2019 (“Sassi”). 
Concerning claim 3, Hsu as modified discloses The system of claim 1, but does not expressly disclose wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to: train the one or more machine learning models using one or more other machine learning models being applied to one or more other welding related operations. Sassi teaches this limitation (p. 9642 (“In particular, the proposed solution for the welding defect detection takes advantage of transfer learning to allow state-of-the-art CNNs classification models (AlexNet [26], VGG, ResNet [27], DenseNet [28], etc.) to be trained on a small dataset.”), p. 9643 (“The proposed architecture has been implemented in order to follow the guidelines of an industrial partner in such a way that the outcomes could be employed on a real production line. In particular, the intent was to replace the vision inspection system actually in use and extend the classes of defects that could be detected in the defect analysis phase. The defects on the welding joint can show up in different forms. Some of them are related to geometrical properties of the joint, such as its position and its thickness, while others are related to anomalies on the surface of the joint. … the latter (D1 and D2) are detected using the deep learning approach.”)). It would have been prima facie obvious to .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Daniel and further in view of U.S. Patent Pub. No. 20160171633 (“Dewalt”). 
Concerning claim 4, Hsu as modified discloses The system of claim 1, but does not expressly disclose wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to: determine a confidence level of the label Dewalt teaches this limitation (¶ [0050] (“the one or more processors can be programmed to perform a model analysis to determine whether the sensor data corresponds to productive or unproductive actions. The model can be a statistical model. In some cases the model can calculate a confidence interval (e.g., probability) associated with the productive or unproductive label, the confidence interval can indicate the probability that the action has been labeled correctly. The label can be semantic or categorical tag. The label can be a .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to assign a confidence level to a label as taught in Dewalt. Since both references teach methods and systems that use machine learning for processing welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Dewalt in order to maximize efficiency for a worker or group of workers (Dewalt ¶ [0034]). Including a confidence interval for a label in the Hsu system would have been predictable as Hsu is already designed to determine a threshold level of statistical confidence (Hsu ¶ [0121-122]). A POSITA would be motivated to provide the confidence interval along with productivity labels to provide information on how accurate any reported data on an observed welder is likely to be.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Daniel and further in view of U.S. Patent Pub. No. 20190138786 (“Wallace”). 
Concerning claim 5, Hsu as modified discloses The system of claim 1, wherein associating the label with the unlabeled non-welding time period comprises (see claim 1), but does not expressly disclose the remaining limitations of claim 5. 
Wallace teaches determining a first label applicable to the unlabeled non-welding activity time period, and a first confidence level for the first label, using a first machine learning model (¶ [0065] (“the neural network can be trained to perform classification via a classifier … several class labels may be identified as a decision result; each of these responses may be associated with an accuracy confidence level. Such multi-valued outputs may result from the use of ensembles of same or different types of machine learning algorithms trained on different subsets of training data samples.”), ¶ [0056]); 
determining a second label applicable to the unlabeled non-welding activity time period, and a second confidence level for the second label, using a second machine learning model (¶ [0065] (“the neural network can be trained to perform classification via a classifier … several class labels may be identified as a decision result; each of these responses may be associated with an accuracy confidence level. Such multi-valued outputs may result from the use of ensembles of same or different types of machine learning algorithms trained on different subsets of training data samples.”), ¶ [0056]); and 
associating the label with the unlabeled non-welding activity time period based on the first confidence level or the second confidence level, the label comprising the first label or the second label (¶ [0065] (“There are various ways to aggregate the class label outputs from an ensemble of classifiers; majority voting is one method. The AI module 118 can use ML to .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to assign a confidence level to a label as taught in Wallace. Since both references teach methods and systems that use machine learning for processing image or 3D reconstruction data to identify and classify defects the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Wallace to benefit from using multiple machine learning models to provide the most accurate labels (Wallace ¶ [0065]). Calculating confidence intervals for a label in the Hsu system would have been predictable as Hsu is already designed to determine a threshold level of statistical confidence (Hsu ¶ [0121-122]). A POSITA would have been motivated to compare the multiple confidence intervals for each labels in order to provide information that is most likely to be correct.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Daniel and further in view of U.S. Patent Pub. No. 20140282893 (“Sheller”). 

Concerning claim 6, Hsu as modified discloses The system of claim 1, wherein the memory circuitry further comprises a break model comprising a model of one or more welding operator break patterns, and determining whether the one or more labels are applicable to the one or more unlabeled non-welding activity time periods further comprises (see claim 1), but does not disclose determining, using the break model, whether one or more break labels are applicable to the one or more unlabeled non-welding time periods, based on the one or more feature characteristics. Sheller teaches this limitation (¶ [0039] (“Known machine learning techniques may be used to filter session length data of prior user sessions based on different context attributes or combinations of context attributes. Such machine learning techniques could include a decision tree or Bayesian Network. A possible implementation of a model that incorporates context attributes and different sets of session length data could be a Bayesian network with discrete nodes for the context attributes with one Gaussian mixture node representing the sets of session length data.”), ¶ [0042], ¶ [0064] (“certain platforms may have similar behavior patterns. A mobile phone, for example, may have behavior patterns that typically involve quick checks and some sustained activity at certain times throughout the day. Work stations (e.g., at an office) may have behavior patterns that correspond to work hours, bathroom breaks, and lunch breaks. Notebooks may have behavior patterns that correspond to meetings, etc.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to track individual users to determine behavior patterns as taught in Sheller. Since both references teach methods and systems that use machine learning for processing data associated with specific individual users the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Sheller to provide the most accurate labels by tailoring tracking to specific users. Determining break patterns in the Hsu system would have been predictable as Hsu is already designed to identify idle time patterns (Hsu ¶ [0064]) and to track individual welders. 
Concerning claim 7, Hsu as modified discloses The system of claim 6, (see claim 6), but does not disclose wherein the one or more break labels comprise one or more of an early break period, a lunch break period, a late break period, a bathroom break period, a scheduled break period, or a shift change period.  Sheller teaches this limitation (¶ [0039] (“Known machine learning techniques may be used to filter session length data of prior user sessions based on different context attributes or combinations of context attributes. Such machine learning techniques could include a decision tree or Bayesian Network. A possible implementation of a model that incorporates context attributes and different sets of session length data could be a Bayesian network with discrete nodes for the context attributes with one Gaussian mixture node representing the sets of session length data.”), ¶ [0042], ¶ [0064] (“certain platforms may have similar behavior patterns. A mobile phone, for example, may have behavior patterns that typically involve quick checks and some sustained activity at certain times throughout the day. Work stations (e.g., at an office) may have behavior patterns that correspond to work hours, bathroom breaks, and lunch breaks. Notebooks may have behavior patterns that correspond to meetings, etc.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to track individual users to determine behavior patterns as taught in Sheller. Since both references teach methods and systems that use machine learning for processing data associated with specific individual users the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Sheller to provide the most accurate labels by tailoring tracking to specific users. Determining break patterns in the Hsu system would have been predictable as Hsu is already designed to identify idle time patterns (Hsu ¶ [0064]) and to track individual welders.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10248742 describes a machine learning system associated with flight data that uses clustering analysis to detect outliers and anomalies and to provide alerts regarding detected anomalies and potential malfunctions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
12/1/2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715